Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
  PERSONAL INFORMATION REDACTED
                           Documents Page 1 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 2 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 3 of 29
CasePERSONAL
     20-03339INFORMATION REDACTED
               Doc 15-3 Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                         Documents Page 4 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
      PERSONAL INFORMATION REDACTED
                           Documents Page 5 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 6 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 7 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 8 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 9 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 10 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 11 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 12 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 13 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 14 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 15 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 16 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 17 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 18 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 19 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 20 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 21 of 29
Case 20-03339   Doc 15-3 Filed 04/27/20 Entered 04/27/20 16:01:07
                    PERSONAL INFORMATION REDACTED
                                                                    Desc Loan
                         Documents Page 22 of 29
Case 20-03339   Doc PERSONAL
                    15-3 Filed 04/27/20 Entered
                             INFORMATION        04/27/20 16:01:07
                                         REDACTED                   Desc Loan
                          Documents Page 23 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 24 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 25 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 26 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 27 of 29
  Case 20-03339   Doc 15-3 Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents
PERSONAL INFORMATION REDACTED            Page 28 of 29
Case 20-03339   Doc 15-3   Filed 04/27/20 Entered 04/27/20 16:01:07   Desc Loan
                           Documents Page 29 of 29
